                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
JEAN DUPLESSIS,                            )
                                           )
                  Plaintiff,               )
                                           )
            v.                             )
                                           )      No. 18-cv-10226-DJC
                                           )
U.S. BANK NATIONAL ASSOCATION and          )
SELECT PORTFOLIO SERVICING, INC.,          )
                                           )
                  Defendants.              )
__________________________________________)

                                MEMORANDUM AND ORDER

CASPER, J.                                                                         October 9, 2018

I.     Introduction

       Plaintiff Jean Duplessis (“Duplessis”) brings claims against U.S. Bank National

Association as Trustee for certificate holders of Bear Stearns Asset Backed Securities I LLC Asset

Backed Certification, Series 2005-AC6 (“U.S. Bank”) and Select Portfolio Servicing, Inc. (“SPS”)

(collectively, “the Defendants”). D. 1; D. 13 at 1. The Defendants move to dismiss all of the

claims asserted by Duplessis. D. 13. For the following reasons, the Court ALLOWS the

Defendants’ motion, D. 13.

II.    Standard of Review

       “To survive a motion to dismiss, ‘a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.’” Boroian v. Mueller, 616

F.3d 60, 64 (1st Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Sepúlveda-Villarini


                                                 1
v. Dep’t of Educ. of P.R., 628 F.3d 25, 29 (1st Cir. 2010) (quoting Iqbal, 556 U.S. at 678). In

evaluating a motion to dismiss, the court may consider not only the complaint but also “documents

incorporated by reference into the complaint, matters of public record, and facts susceptible to

judicial notice.” Butler v. Balolia, 736 F.3d 609, 611 (1st Cir. 2013) (quoting Haley v. City of

Bos., 657 F.3d 39, 46 (1st Cir. 2011)).

III.   Factual Background

       The following factual summary is based upon the allegations in the complaint, D. 1, which

are accepted as true for the consideration of the motion to dismiss, and associated documents

incorporated by reference into the complaint. Duplessis, along with his spouse, Virginia Duplessis

(“Virginia”), purchased a property at 601 River Street, Mattapan, Massachusetts (“the Property”)

in 2005 and executed a mortgage in favor of the Mortgage Electronic Registration System

(“MERS”) as nominee for Entrust Mortgage Inc. (“Entrust”) and Virginia executed a note in favor

of Entrust. D. 2-3 at 1; D. 1 ¶ 2; D. 2-1 at 6-9. The mortgage agreement here states that “Borrower

understands and agrees that . . . MERS (as nominee for Lender and Lender’s successors and

assigns) has the right: to exercise any or all of those interests, including, but not limited to, the

right to foreclose and sell the property.” D. 2-3 at 3. The maturity date on the note was July 1,

2020. D. 2-3 at 2. The Property was purchased as an investment property and Jean Duplessis now

resides in Randolph, Massachusetts. D. 1 ¶¶ 1, 13.

       On July 14, 2006, MERS executed an assignment of the mortgage to U.S. Bank National

Association, as Trustee for Certificate holders of Bear Stearns Asset Backed Securities 1 LLC

Asset Backed Certificates, Series 2005-AC6. D. 1 ¶ 25; D. 2-1 at 4. Duplessis and Virginia fell

into default on the loan. D. 1 ¶ 15. Duplessis and Virginia filed for bankruptcy and received a

discharge under Chapter 7 of the U.S. Bankruptcy Code on December 10, 2008, which



                                                 2
extinguished their personal obligation under the note. D. 1 ¶ 16. In 2009, Duplessis and Virginia

separated. D. 1 ¶ 17. Also in 2009, Duplessis received a notice from EMC Mortgage Corporation

(“EMC”), then the servicer of the mortgage, requesting that Duplessis contact EMC to discuss

options regarding reinstating or modifying the mortgage. D. 1 ¶¶ 12, 18. EMC refused to discuss

the matter with Duplessis without the participation of Virginia. D. 1 ¶ 20. In 2010, EMC began a

foreclosure action but did not consummate it. D. 1 ¶¶ 21, 22. In 2013, notice was mailed to the

Property that servicing rights had been transferred to SPS, but Duplessis did not receive that notice.

D. 1 ¶ 24. Duplessis “has no recollection of receiving any written notice of foreclosure,” as

required by Massachusetts law and the terms of the mortgage. D. 1 ¶ 31. U.S. Bank has submitted

copies of letters that SPS sent to Virginia at the Property on January 8, 2016 and June 22, 2016,

that communicated that the note was in default, stated that “failure to cure the default . . . may

result in acceleration of” the debt, laid out the “total past due amount,” stated that “you can still

avoid foreclosure by paying the total past due amount before a foreclosure sale takes place,” and

indicated that if such payment is not made, “you may be evicted from your home after a foreclosure

sale.” D. 8-3 at 3-5; D. 8-4 at 3-5.1

        On January 12, 2018, Duplessis received a notice from U.S. Bank notifying him of a

planned foreclosure sale to be conducted on February 9, 2018. D. 1 ¶ 54. That notice stated that

Duplessis “may be liable to [U.S. Bank] in case of a deficiency in the proceeds of the foreclosure


        1
           Duplessis does not dispute that the Court may consider the 2016 letters sent by SPS and
also does not challenge their authenticity, but rather contends that the letters do not constitute
sufficient notice. D. 17 at 5. Because the complaint’s allegations are sufficiently linked to the
letters, they are fairly incorporated into the complaint for the purposes of reviewing the motion to
dismiss. See Beddall v. State St. Bank & Tr. Co., 137 F.3d 12, 17 (1st Cir. 1998) (holding that
where “a complaint’s factual allegations are expressly linked to—and admittedly dependent
upon—a document (the authenticity of which is not challenged), that document effectively merges
into the pleadings and the trial court can review it in deciding a motion to dismiss under Rule
12(b)(6)”).

                                                  3
sale.” D. 2-1 at 1. The notice was titled “Notice of Intent to Foreclosure Mortgage and Intent to

Pursue Deficiency After Foreclosure of Mortgage.” D. 2-1 at 1. The notice was mailed to

Duplessis’ current Randolph address. D. 2-1 at 1; D. 1 ¶ 1.

IV.    Procedural History

       On February 5, 2018, Duplessis filed this lawsuit against U.S. Bank and SPS, D. 1, and

moved for a temporary restraining order to enjoin the pending foreclosure of the Property, D. 2,

which the Court denied after a hearing, D. 10. On March 14, 2018, the Defendants moved to

dismiss the complaint. D. 13. The Court has now also held a hearing on the Defendants’ pending

motion to dismiss and took the matter under advisement. D. 21.

V.     Discussion

       A.      Count I: Wrongful Foreclosure

       Duplessis asserts a claim for wrongful foreclosure against SPS and U.S. Bank, contending

that U.S. Bank was not entitled to foreclose for three reasons: first, that MERS did not have the

authority to assign the mortgage to U.S. Bank because it only held the mortgage as nominee and

that the mortgage assignment is therefore void, D. 1 ¶¶ 26-30; second, that the chain of title to the

mortgage is not complete because Bear Stearns (the depositor, or the entity that created the trust

for which U.S. Bank is the trustee) is not included in the chain, D. 17 at 4; and third, that Duplessis

did not receive notice as required by the mortgage, D. 1 ¶ 31.

       As to the first argument, the Court explained in its denial of Duplessis’ motion for a

temporary restraining order that MERS has the authority to assign a mortgage where, as here, the

mortgage agreement that grants a mortgage to MERS as nominee for a lender authorizes MERS to

exercise “all [] interests” of the lender, notwithstanding its status as nominee for a lender. D. 2-3

at 3; D. 10; see Hayden v. HSBC Bank USA, N.A., No. 16-cv-11492-DJC, 2016 WL 5746357, at



                                                  4
*1 (D. Mass. Sept. 30, 2016); Culhane v. Aurora Loan Servs. of Neb., 708 F.3d 282, 293 (1st Cir.

2013).

         As to the second argument, the mortgage was granted to MERS, as nominee for Entrust,

and MERS subsequently assigned the mortgage to U.S. Bank, so there is no reason why Bear

Stearns should have held title to the mortgage. Duplessis cites Barrasso v. New Century Mortg.

Co., 91 Mass. App. Ct. 42, 48 (2017), in support of the proposition that a depositor must be

included in the chain of title to the mortgage. D. 17 at 3-4. In that case, however, Deutsche Bank,

the party attempting to foreclose, contended that the mortgage was transferred by the original

mortgagee into a trust, for which Deutsche Bank served as trustee, but was unable to produce any

assignment to that effect. Barasso, 91 Mass. Appt. Ct. at 44, 49. The court relied on the absence

of any assignment from the original mortgagee, much less an assignment to the “Depositor” or

“any other party to” the creation of the trust, to conclude that Deutsche Bank had not proven that

it had title to the mortgage. Id. at 49. Here, in contrast with the facts at issue in Barrasso, there is

an assignment directly from the original mortgagee, MERS as nominee for Entrust, to the party

attempting to foreclose, U.S. Bank.

         Third, with respect to the notice requirements, Duplessis contends that the 2016 letters

submitted by U.S. Bank do not suffice to meet the notice requirements of the mortgage. Paragraph

22 of the mortgage states that “Lender shall give notice to Borrower prior to acceleration following

Borrower’s breach of any covenant or agreement in this Security Instrument. . . . The notice shall

specify . . . that failure to cure the default on or before the date specified in the notice may result

in acceleration of the sums secured by this Security Instrument and sale of the Property.” D. 2-3

at 13. Duplessis argues that the 2016 letters only stated that “failure to cure the default . . . may

result in acceleration,” and the use of the word “may” is insufficient. D. 8-3 at 3-4; D. 8-4 at 3-;



                                                   5
D. 17 at 5. The word “may” in the notice, however, mirrors the language in Paragraph 22 that sets

out what the notice must specify. D. 2-3 at 13 (providing, under Paragraph 22 of the Mortgage,

that notice shall specify, among other things, “that failure to cure the default on or before the date

specified in the notice may result in acceleration of the sums secured by this Security Instrument

and sale of the Property”). Thus, considering the 2016 letters sent by SPS, the complaint does not

adequately allege that the U.S. Bank failed to meet the notice requirements set forth in the

mortgage. Duplessis contends, in a footnote, that a notice sent in 2016 is not sufficient for a

foreclosure in 2018, but cites to no authority for this proposition. D. 17 at 5 n.2. 2

       B.      Count II: Chapter 93A

       Duplessis’s Chapter 93A claim is premised on his wrongful foreclosure claim, D. 1 ¶¶ 40-

43, and fails for the reasons explained above.

       C.      Count III: Fair Debt Collection Practices Act (“FDCPA”) and Breach of
               Contract

       Duplessis’s FDCPA claim and breach of contract claim are premised on his wrongful

foreclosure claim, D. 1 ¶¶ 44-46, and fail for the reasons explained above.

       D.      Count IV: Statute of Limitations

       Duplessis contends that any effort by U.S. Bank to foreclose would violate the statute of

limitations, because the statute of limitations for promissory notes is six years, Mass. Gen. L. c.

106 § 3-118(a), and it has been more than six years since Duplessis last made a payment on the

note. D. 1 ¶¶ 47-51. The six-year statute of limitations for the collection on a note, however, runs




       2
          Duplessis also argues, in passing, that U.S. Bank did not meet the statutory requirement
of advertising the foreclosure sale once per week for three weeks within thirty days of the sale
date, as required by Mass. Gen. L. c. 244 § 14. D. 17 at 6. The complaint, however, makes no
allegations that this statutory requirement was not complied with and as such does not state a claim
that U.S. Bank failed to comply with the statute on this basis either.

                                                  6
from “the due date or dates stated in the note or, if a due date is accelerated, within six years after

the accelerated due date,” Mass. Gen. L. c. 106 § 3-118(a), not from the date of default. The

original due date on the note was July 1, 2020, D. 2-3 at 2, and any acceleration occurred in 2016

or subsequently. Thus, there is no basis on which to find that the statute of limitations on the

promissory note has run.

       Moreover, as the Court explained in its denial of Duplessis’ motion for a temporary

restraining order, D. 10, a mortgage does not become unenforceable merely because the statute of

limitations has run on the underlying note. See Duplessis v. Wells Fargo Bank, NA., 91 Mass.

App. Ct. 1125 (2017) (unpublished) (explaining that “the statute of limitations found at G. L. c.

106 § 3-118(a) does not apply to foreclosures” because “foreclosure is an action in rem”); see also

Junior v. Wells Fargo Bank, N.A., No. 17-CV-10460-RGS, 2017 WL 1199768, at *2 (D. Mass.

Mar. 30, 2017) (explaining that “[w]hile the Statute of Limitations may bar the collection of a note

more than six years overdue . . . the mortgagee . . . may still foreclose the mortgage”). Duplessis

contends that these cases were wrongly decided, in light of the Supreme Judicial Court’s opinion

in Deutsche Bank Nat. Tr. Co. v. Fitchburg Capital, LLC, 471 Mass. 248 (2015). D. 17 at 7. In

Fitchburg, the court interpreted the obsolete mortgage statute, which provides that “a mortgage

becomes unenforceable after a certain number of years: a mortgage in which the term or maturity

date is stated becomes unenforceable five years after the expiration of the term . . . .” Id. at 249

(citing Mass. Gen. L. c. 260 § 33). Fitchburg did not purport to address the relationship between

the running of the statute of limitations on a note and the obsolete mortgage statute. The obsolete

mortgage statute itself would not bar a foreclosure here either, where the putative foreclosure is

not more than five years after either the original maturity date or the date of acceleration.




                                                  7
        E.      Count V: Violation of the Bankruptcy Discharge Injunction

        Duplessis contends that U.S. Bank violated his bankruptcy discharge injunction by mailing

a letter titled “Notice of Intent to Foreclose Mortgage and Intent to Pursue Deficiency After

Foreclosure of Mortgage.” D. 1 ¶¶ 52-56; D. 2-1 at 1. A discharge in bankruptcy “operates as an

injunction against the commencement or continuation of an action, the employment of process, or

an act, to collect, recover or offset any [discharged] debt as a personal liability of the debtor . . . .”

11 U.S.C. § 524(a)(2). The bottom of the letter that Duplessis relies upon, however, states plainly

“[n]o deficiency after the foreclosure sale may be pursued if you have obtained or will obtain a

Chapter 7 bankruptcy discharge that covers your obligation under the note secured by the mortgage

referred to above.” D. 2-1 at 1. Duplessis points to In re Todt, 567 B.R. 667, 679 (Bankr. D.N.H.

2017), in which a bankruptcy court held that notwithstanding the presence of such a disclaimer in

communications from the defendant, the defendant may still be liable for violating the discharge

injunction where “the totality of communications . . . reflected no recognition of the issuance of

the bankruptcy discharge,” because “[n]o pro forma bankruptcy disclaimer can overcome the

effects of repeated and continuous communications in which [the defendants] took the position

that these obligations were collectible.” Id. at 679; see In re Jackson, 545 B.R. 62, 70 (Bankr. D.

Mass. 2016). Unlike the plaintiffs in Todt and Jackson, however, Duplessis does not allege a

course of conduct by U.S. Bank that, in its totality, communicated that the debts were collectible,

particularly since the only communication upon which he relies states that any deficiency will not

be pursued if he had received a Chapter 7 bankruptcy discharge. Thus, the complaint fails to state

a claim for violation of the bankruptcy discharge injunction.

VI.     Conclusion

        For the foregoing reasons, the Court ALLOWS the motion to dismiss, D. 13.

        So Ordered.
                                                    8
    /s/ Denise J. Casper
    United States District Judge




9
